



[Form of]
2016 Performance Equity Plan
Performance Share Unit Agreement


1.    Grant of Award. This Agreement evidences the grant by Cimpress plc, an
Irish public limited company (the “Company”), on %%OPTION_DATE,’Month DD,
YYYY’%-% to %%FIRST_NAME%-% %%LAST_NAME%-% (the “Participant”) of
%%TOTAL_PSUs_GRANTED%-% performance share units (the “PSUs”) on the terms of
this Agreement and the Company’s 2016 Performance Equity Plan (the “Plan”). Each
PSU represents a right to receive between 0 and 2.5 ordinary shares of the
Company, €0.01 nominal value per share (the “Shares”), upon the satisfaction of
both (A) service-based vesting as described in Section 2 below and
(B) performance conditions relating to the compound annual growth rate (“CAGR”)
of the three-year moving average daily price per Share (“3YMA”) as described in
Section 3 below. The issuance of Shares to the Participant pursuant to a PSU
upon satisfaction of both the service-based condition and the performance
condition described in this Agreement is a “Performance Dependent Issuance.”


Except as otherwise indicated by the context, the term “Participant,” as used in
this award, is deemed to include any person who acquires rights under this award
validly under its terms. All references to the “Company” throughout this
Agreement include Cimpress plc and all current and future parents and
subsidiaries of Cimpress plc, and if the Participant is employed by a parent or
subsidiary of Cimpress plc, then any references in this Agreement to employment
by or with the Company or termination of employment by or with the Company are
instead deemed to refer to such parent or subsidiary.


2.    Service-Based Vesting.


(a)    Vesting Schedule. Throughout this Agreement, the term “vest” refers only
to the satisfaction of the service-based condition described in this Section 2
and does not refer to the performance condition, the satisfaction of which is
necessary for a Performance Dependent Issuance. Subject to the terms and
conditions of this award, the PSUs vest as to 25% of the original number of PSUs
on %%VEST_DATE_PERIOD1,’Month DD, YYYY’%-% and as to an additional 25% of the
original number of PSUs on each of the successive three anniversaries of such
date, so long as, at the time any PSUs vest, the Participant is, and has been at
all times since the date in Section 1 above on which the PSUs were granted, an
“Eligible Participant,” which is defined as an employee, officer or director of,
or consultant or advisor to, the Company or any parent or subsidiary of the
Company as defined in Section 424(e) or (f) of the United States Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(the “Code”).


(b)    Forfeiture of Unvested PSUs. If for any reason the Participant ceases to
be an Eligible Participant, then the vesting of PSUs ceases and the Participant
has no further rights with respect to any unvested PSUs, but except as set forth
in Section 2(c) below, the Participant retains the PSUs that have vested as of
the last day on which he or she was an Eligible Participant. The Participant
expressly accepts and agrees that any termination of his or her relationship
with the Company for any reason whatsoever (including without limitation unfair
or objective dismissal, permanent disability, death, resignation or desistance)
automatically means the forfeiture of all of his or her unvested PSUs, with no
compensation whatsoever. The Participant acknowledges and accepts that this is
an essential condition of this Agreement and expressly agrees to this condition.


(c)    Forfeiture of Vested PSUs. The Participant expressly accepts and agrees
that if the Participant’s status as an Eligible Participant is terminated for
Cause, then all of the Participant’s PSUs, whether vested or unvested, are
automatically forfeited with no compensation whatsoever, and the Participant has
no further rights with respect to any PSUs hereunder. The Participant
acknowledges and accepts that this is an essential condition of this Agreement
and expressly agrees to this condition. For purposes of this Agreement and to
the extent permitted under applicable law, “Cause” means the Participant’s (i)
willful failure to substantially perform his or her duties (other than any such
failure resulting from incapacity due to physical or mental illness), (ii)
willful misconduct or gross negligence related to his or her employment with the
Company, (iii) commission of any crime involving harassment, moral turpitude,
fraud, misappropriation or embezzlement, (iv) breach of this Agreement or any
confidentiality or restrictive covenant agreement with the Company, (v) failure
to comply with any material provision of any written policy or rule of the
Company, as may be in effect from time to time, or (vi) engagement in any act or
failure to act that is so serious in its nature or extent that it breaks the
purpose of the employment relationship and legally deprives the Participant of
any right to notice and/or indemnification for dismissal.


3.    Performance Conditions.


(a)    Baseline and Measurements. The “Baseline 3YMA” for this award is
%%BASELINE_3YMA_$%-%, and the “Baseline Date” is %%BASELINE_DATE,’Month DD,
YYYY’%-%. At each of the [____] through [____] anniversaries of the Baseline
Date (each such date a “Measurement Date”) until such time as a Performance
Dependent Issuance is triggered for this PSU award, the Company shall measure
the 3YMA as of such Measurement Date and calculate the CAGR relative to the
Baseline 3YMA as set forth in this Section 3.


(b)    Performance Condition for Years [____]. If on a Measurement Date the CAGR
of the 3YMA as of such Measurement Date, relative to the Baseline 3YMA, equals
or exceeds the minimum CAGR for such Measurement Date set forth in Table 1 on
Schedule A hereto, then a Performance Dependent Issuance is triggered, and the
Company shall issue to the Participant in accordance with Section 4 below the
number of Shares determined by multiplying the number of vested PSUs in this
award by the percentage set forth in Table 1 that corresponds to the CAGR of the
3YMA from the Baseline Date to the Measurement Date, rounded down to the nearest
whole Share.


(c)    Performance Condition for a Change in Control. If a Change in Control, as
defined in the Plan, occurs at any time between the date in Section 1 above on
which the PSUs were granted and the [____] anniversary of the Baseline Date,
then the date of such Change in Control is deemed to be the applicable
Measurement Date. If the price paid per Share to holders of the Company’s Shares
in connection with the Change in Control (as reasonably determined by the
Board), relative to the Baseline 3YMA, equals or exceeds the minimum CAGR set
forth in Table 2 on Schedule A hereto, then a Performance Dependent Issuance is
triggered at such Measurement Date, and the Company shall issue to the
Participant in accordance with Section 4 below the number of Shares determined
by multiplying the number of vested PSUs in this award by the percentage set
forth in Table 2 that corresponds to the CAGR of the 3YMA from the Baseline Date
to the price paid per Share to the holders of the Company’s Shares in connection
with the Change in Control, rounded down to the nearest whole Share.


(d)    Expiration. If no Performance Dependent Issuance is triggered pursuant to
this Section 3 on or before the earlier of (i) the date of a Change in Control
and (ii) the Measurement Date corresponding to the [____] anniversary of the
Baseline Date, then this award expires in its entirety, and no Shares are issued
or issuable with respect to this award.


4.    Timing and Form of Distribution. If a Performance Dependent Issuance is
triggered, the Company shall distribute to the Participant the number of Shares
calculated pursuant to Section 3 above as soon as practicable after the
applicable Measurement Date but in no event later than 45 days after such
Measurement Date, except that (a) if the Participant is not subject to U.S.
income taxes on this award, the Distribution Date may be a later date if
required by applicable law, and (b) if the Participant is not an Eligible
Participant, the Company may, in its sole discretion, delay the Distribution
Date and the issuance of Shares upon a Performance Dependent Issuance until such
time as the Company has all of the necessary information about the Participant
to issue Shares to the Participant and to calculate, withhold, and account for
Tax-Related Items. It is the Participant’s responsibility to ensure that the
Company has all such necessary information. Each date of distribution of Shares
is referred to as the “Distribution Date.” Once any Shares have been distributed
pursuant to this award, the award expires in its entirety, and the Participant
has no further rights with respect to any PSUs hereunder.


5.    Responsibility for Taxes.


(a)    The Participant acknowledges that, regardless of any action taken by the
Company, the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to the Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company. The
Participant further acknowledges that the Company (i) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the PSUs, including but not limited to the grant, vesting or
settlement of the PSUs, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends; and (ii) does not commit to and is
under no obligation to structure the terms of the grant or any aspect of the
PSUs to reduce or eliminate the Participant’s liability for Tax-Related Items or
achieve any particular tax result. Furthermore, if the Participant is subject to
Tax-Related Items in more than one jurisdiction, the Participant acknowledges
that the Company may be required to withhold or account for Tax-Related Items in
more than one jurisdiction. Prior to any relevant taxable or tax withholding
event, as applicable, the Participant agrees to make adequate arrangements
satisfactory to the Company to satisfy all Tax-Related Items.


(b)    In this regard, Participant authorizes the Company to satisfy any
applicable withholding obligations with regard to all Tax-Related Items by
withholding in Shares to be issued upon settlement of the PSUs. If such
withholding in Shares is problematic under applicable tax or securities law or
has materially adverse accounting consequences, then by the Participant’s
acceptance of the PSUs, the Participant authorizes and directs the Company and
any brokerage firm acceptable to the Company to sell on the Participant’s behalf
a whole number of Shares from those Shares issued to the Participant as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy any withholding obligation for Tax-Related Items. The Participant agrees
to execute and deliver such documents as may be reasonably required in
connection with the sale of any Shares pursuant to this Section 5(b).


(c)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates or other applicable withholding rates, including maximum applicable rates
in the Participant’s jurisdiction(s), in which case the Participant may receive
a refund of any over-withheld amount and will have no entitlement to the
equivalent in Shares. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, the Participant is deemed to have been
issued the full number of Shares subject to the Performance Dependent Issuance,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.


(d)    Finally, the Participant agrees to pay to the Company, including through
withholding from Participant’s salary or other cash compensation paid to the
Participant by the Company any amount of Tax-Related Items that the Company may
be required to withhold or account for as a result of Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares, if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items (including the obligations
set forth in Section 4 above).


6.    Nontransferability of Award. The Participant shall not sell, assign,
transfer, pledge or otherwise encumber this award, either voluntarily or by
operation of law, except by will, the laws of descent and distribution, or
pursuant to a qualified domestic relations order. However, the Participant shall
not transfer this award to any proposed transferee if, with respect to such
proposed transferee, the Company would not be eligible to use a Form S-8 for the
registration of the issuance and sale of the Shares subject to this award under
the United States Securities Act of 1933, as amended.


7.    No Right to Employment or Other Status. This award shall not be construed
as giving the Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right to
dismiss or otherwise terminate its relationship with the Participant free from
any liability or claim under the Plan or this award, except as expressly
provided in this award.


8.    No Rights as Shareholder. The Participant has no rights as a shareholder
with respect to any Shares distributable under this award until such Shares are
issued to the Participant.


9.    Provisions of the Plan. This award is subject to the provisions of the
Plan, a copy of which is furnished to the Participant with this award.


10.    Nature of the Grant. By accepting this Agreement, the Participant
acknowledges as follows:


(a)    The Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan.


(b)    The grant of the PSUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future awards of PSUs or
benefits in lieu of PSUs even if PSUs have been awarded repeatedly in the past.
All decisions with respect to future grants of PSUs and/or Shares, if any, are
at the Company’s sole discretion.


(c)    The PSUs and the Shares subject to the PSUs are extraordinary items that
do not constitute compensation of any kind for services of any kind rendered to
the Company, and the PSUs are outside the scope of the Participant’s employment
or services contract, if any.


(d)    The Participant is voluntarily participating in the Plan.


(e)    The PSUs, the Shares subject to the PSUs, and the income and value of the
PSUs and Shares are not intended to replace any pension rights or compensation.


(f)    The PSUs, the Shares, and the income and value of the PSUs and Shares are
not part of normal or expected compensation or salary for any purpose (including
but not limited to the calculation of any severance, resignation, termination,
redundancy, dismissal or end of service payments; bonuses; long-service awards;
pension, retirement or welfare benefits; or similar payments) and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company.


(g)    Unless the parties otherwise agree, the PSUs, the Shares subject to the
PSUs, and the income and value of the same are not consideration for, or granted
in connection with, any service the Participant may provide as a director of a
subsidiary of the Company.


(h)    The future value of the Shares underlying the PSUs is unknown and cannot
be predicted with certainty. If the Participant receives Shares upon a
Performance Dependent Issuance, the value of such Shares may increase or
decrease in value.


(i)    In consideration of the grant of the PSUs, no claim or entitlement to
compensation or damages arises from termination of the PSUs or Shares,
diminution in value of the Shares or termination of the Participant’s employment
or other service relationship by the Company for any reason whatsoever and
whether or not in breach of applicable labor laws or the Participant’s
employment agreement, if any. The Participant irrevocably releases the Company
from any such claim that may arise. If, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
accepting this Agreement, the Participant is deemed irrevocably to have waived
his or her entitlement to pursue such claim.


(j)    Further, if the Participant ceases to be an Eligible Participant for any
reason whatsoever and whether or not in breach of applicable labor laws or the
Participant’s employment agreement, if any, the Participant’s right to vesting
of the PSUs under this Agreement and the Plan, if any, terminates effective as
of the date that the Participant is no longer actively employed by the Company
or is no longer otherwise an Eligible Participant, and will not be extended by
any notice period mandated under applicable law. The Company has the exclusive
discretion to determine when the Participant is no longer an Eligible
Participant for purposes of this Agreement and the Plan.


(k)    The Participant acknowledges and agrees that neither the Company nor any
of its affiliates or agents is liable for any foreign exchange rate fluctuation
between Participant’s local currency and the United States Dollar that may
affect the value of the PSUs or of any amounts due to Participant pursuant to
the settlement of the PSUs or the subsequent sale of any Shares acquired upon
settlement.


11.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
PSUs and on any Shares acquired under the Plan to the extent that the Company
determines are necessary or advisable for legal or administrative reasons,
except that with respect to awards that are subject to Section 409A of the Code
and the guidance thereunder (“Section 409A”), to the extent so permitted under
Section 409A. Furthermore, the parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement and the Plan.


12.    Data Privacy.


(a)    The Participant is hereby informed that Cimpress plc will collect from
the Participant through his or her employer (if not employed by Cimpress plc)
certain personal information about the Participant, including the Participant’s
personal data, such as his or her name, home address and telephone number, email
address, date of birth, social security/insurance number, passport or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all PSUs or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”).


(b)    The Participant is hereby informed and aware that Cimpress plc will
collect and process the Data described above to perform (i) its contractual
obligations and activities pursuant to this Agreement and the Plan, as well as
(ii) those activities in conformity with applicable law and regulations that
Cimpress plc as a publicly traded company at the NASDAQ Global Select Market
must adhere to. Such data processing activities of the Participant´s Data by
Cimpress plc will therefore be for purposes including but not limited to
implementing, administering and managing the Plan. Cimpress plc will process the
Participant´s Data as described in this Section 12 for the term of this
Agreement and after its termination for a period as required by the Plan, by law
or as necessary for the protection of the Company´s legitimate interests.


(c)    The Participant will, in connection with the PSUs and the acquisition,
holding and/or transfer of Shares or cash resulting from participation in the
Plan, be provided with a brokerage account set up and managed by E*TRADE
Financial Services, Inc. (including E*TRADE Securities LLC and any other
involved affiliates or successors), a stock plan service provider located in the
United States or such other stock plan service provider as the Company may
select in the future (the “Service Provider”). As such, the Participant is
hereby informed and aware that Cimpress plc will use and transfer (with
assistance of its subsidiary Cimpress USA Incorporated as described below under
Section 12(e)), in electronic or other form, the Participant´s Data to the
Service Provider insofar such use and transfer to the Service Provider of the
Participant´s Data is necessary for the set up and management of the individual
stock brokerage accounts and further related contractual obligations that apply
to Cimpress plc under this Agreement and the Plan.


(d)    Cimpress plc is, with regard to the implementation, administration and
management of the Plan, assisted within the Cimpress group of companies by its
subsidiary Cimpress USA Incorporated. The Participant is hereby informed and
aware that his or her Data, including his or her personal data, can therefore be
transferred by Cimpress plc/Company to Cimpress USA Incorporated (or any other
affiliated company in the Cimpress-group providing global-equity related
services to Cimpress plc/Company) if the transfer of the Participant´s Data is
necessary because the legitimate interests of Cimpress plc/Company require that
the Data be handled by a US-entity for purposes including but not limited to the
global administration and management of the Plan and related Cimpress equity
strategy, as well as for global human resources, finance and/or reporting
purposes. Besides the foregoing processing purposes of its legitimate interests,
any transfer by Cimpress plc/Company to Cimpress USA Incorporated (and/or any
other involved affiliated company in the Cimpress-group) or any employee with
responsibilities relating to securities, compliance or legal may also be
necessary in order to ensure Cimpress plc’s compliance with applicable legal
obligations (including, without limitation, disclosures required to be made to
courts or governmental authorities and agencies, with respect to tax
requirements and in response to subpoenas and other legal process or orders).


(e)     Cimpress plc will ensure, in accordance with Article 46 of the
Regulation 2016/679 of the European Parliament and of the Council on the
protection of natural persons with regard to the processing of personal data and
on the free movement of such data, and repealing Directive 95/46/EC (“GDPR”),
that any transfer of personal data from Participants employed by an employer
with a corporate seat in the European Economic Area (“EEA”) or Switzerland to
data controllers or data processors – such as the Service Provider or Cimpress
USA Incorporated – located outside the borders of the EEA or Switzerland in a
country that is viewed as not having an adequate level of protection (e.g., the
United States) is subject to a prior agreement of those recipients with the EU
standard contractual clauses for the transfer of personal data as included in
the Commission Decisions of 27 December 2004 (2004/915/EC) and 5 February 2010
(2010/87/EC).


(f)    Cimpress plc will ensure in accordance with Article 9 of the GDPR that
any sensitive data of the Participant (e.g., a passport or social security
number) employed by an employer with a corporate seat in the EEA or Switzerland
will only be collected and further processed in accordance with the purposes as
set out in this Agreement and the Plan, after obtaining the Participant´s prior
explicit consent.


(g)    The Participant may, when entitled thereto under the GDPR, exercise his
or her data subject rights by requesting the Company for access to his or her
personal data (including a copy of the personal data that Company holds about
the Participant) or exercise his or her right to rectification, erasure,
restriction, data portability and objection. The Participant can exercise most
of the foregoing data subject rights himself or herself by using the related
functionalities in his or her local human resources system or by accessing his
or her brokerage account with the Service Provider. Alternatively, the
Participant can submit such a ´data subject right´ request to his or her local
HR representative or Cimpress´ LTI Plan Administrator.


13.    Section 409A.


(a)    This award is intended to comply with or be exempt from the requirements
of Section 409A and shall be construed consistently therewith. Subject to
Sections 8(f) and 9(e) of the Plan, the Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend the Plan or this Agreement to prevent this award from
becoming subject to the requirements of Section 409A. However, the Company makes
no representations or warranties and has no liability to the Participant or to
any other person if any of the provisions of or payments under this award are
determined to constitute nonqualified deferred compensation subject to
Section 409A but do not satisfy the requirements of Section 409A.


(b)    If the PSUs are considered to be “nonqualified deferred compensation”
within the meaning of Section 409A, and the Participant is considered a
“specified employee” within the meaning of Section 409A, then notwithstanding
anything to the contrary in this Agreement, the Company shall not deliver to the
Participant any Shares required to be delivered upon a Performance Dependent
Issuance that occurs upon a termination of employment until the earlier of
(i) the six-month and one-day anniversary of the Participant’s termination of
employment and (ii) the Participant’s death. In addition, solely to the extent
that the PSUs are considered to be “nonqualified deferred compensation” and
solely to the extent that another agreement between the Participant and the
Company provides for a Performance Dependent Issuance and delivery of the Shares
upon a “change in control,” such event must constitute a “change in control
event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i) in
order for the Shares to be delivered.


(c)    For purposes of Section 13(b) of this Agreement, “termination of
employment” and similar terms mean “separation from service” within the meaning
of Section 409A. The determination of whether and when Participant’s separation
from service from the Company has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h). Solely for purposes of this Section 13(c), “Company”
includes all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Code.


14.    Exemption from Section 457A of the Code. The Plan and this award are not
intended to be subject to Section 457A of the Code, and the Company shall
administer the Plan and this award agreement in accordance with such intent.
Notwithstanding Section 8(f) of the Plan, if the Plan or this award is subject
to Section 457A of the Code, the Company may amend the Plan or this award
agreement or adopt other policies or procedures or take other actions, including
amendments or actions that would result in a reduction to the benefits payable
under this award, that the Company deems necessary or appropriate to exempt the
award from Section 457A of the Code, to preserve the intended tax treatment of
the benefits provided with respect to the award, or to mitigate any additional
tax, interest or penalties or other adverse tax consequences that may apply
under Section 457A of the Code if an exemption is not available. However, the
Company makes no representations or warranties and has no liability to the
Participant or to any other person if this award is not exempt from or otherwise
results in adverse tax consequences under Section 457A of the Code.


15.    Obligation to Update Contact Information. Because a Performance Dependent
Issuance, if any, may occur after the Participant’s relationship with the
Company has terminated, the Participant is responsible for notifying the Company
in writing of each change in the Participant’s contact information and
residence.


16.    Severability. If any provision of this Agreement or the Plan or the
application of any provision hereof to any person or circumstance is held to be
invalid or unenforceable, the remainder of this Agreement and the Plan and the
application of such provision to any other person or circumstance is not
affected, and the provisions so held to be unenforceable shall be reformed to
the extent (and only to the extent) necessary to make it enforceable and valid.


17.    Language. If the Participant receives this Agreement or any other
document related to the Plan translated into a language other than English, the
English version controls.


18.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to current or future participation in the Plan by electronic
means. The Participant consents to receive such documents by electronic delivery
and agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company.


19.    Addendum. The PSUs and the Shares acquired under the Plan are subject to
any country-specific terms and conditions set forth in any addendum to this
Agreement or the Plan, and in the event of a conflict between this Agreement and
any such addendum, the addendum governs. If the Participant may be considered to
be a citizen of or residing or working in more than one country or relocates his
or her residence or transfers his or her employment to one of the countries
included in any such addendum, the Company may determine in its discretion the
country-specific terms and conditions that apply to the Participant to the
extent that such application is necessary or advisable in order to comply with
applicable law or facilitate the administration of the Plan. Each such addendum,
if any, constitutes part of this Agreement.


20.    Entire Agreement and Waiver. This Agreement, the Plan, and any applicable
country-specific addendum set forth the entire agreement of the parties hereto
with respect to the subject matter contained herein and supersede all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, with respect to the subject matter
contained herein. Without limiting the foregoing, the terms of any executive
retention agreement or employment agreement do not apply to the PSUs or this
award. The Participant acknowledges that a waiver by the Company of the breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Participant or any other Participant.


21.    Foreign Asset/Account Reporting Requirements. Depending on the
Participant’s country, the Participant may be subject to foreign asset/account,
exchange control and/or tax reporting requirements in connection with the PSUs,
the acquisition, holding and/or transfer of Shares or cash (including dividends
and the proceeds arising from the sale of Shares) resulting from participation
in the Plan and/or the opening and maintaining of a brokerage or bank account in
connection with the Plan. The Participant may be required to report such assets,
accounts, account balances and values, and/or related transactions to the
applicable authorities in his or her country. The Participant may also be
required to repatriate any funds received in connection with the PSUs to his or
her country and may be required to use a specific account for doing so and/or to
convert the funds to local currency. The Participant acknowledges that he or she
is responsible for ensuring compliance with any applicable foreign
asset/account, exchange control and tax reporting requirements. The Participant
further understands that he or she should consult his or her personal legal
advisor on these matters.


22.    Insider Trading Restrictions/Market Abuse Laws. Depending on the
Participant’s country, the Participant may be subject to insider trading
restrictions or market abuse laws, which may affect the Participant’s ability to
accept, acquire, sell or otherwise dispose of Shares or rights to Shares
(including PSUs) during such times as the Participant is considered to have
“inside information” regarding the Company as defined by applicable laws. Any
restrictions under these laws are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. The Company is not responsible for such restrictions or liable for the
failure on the Participant’s part to know and abide by such restrictions. The
Participant should consult with his or her own personal legal advisers to ensure
compliance with applicable insider-trading and market-abuse laws in the
Participant’s country, and the Participant acknowledges that he or she is
responsible for complying with any applicable restrictions.




SCHEDULE A


Table 1
Year (Anniversary of
Baseline Date)
3YMA CAGR
Multiplier to the
Number of Vested PSUs
Subject to the Award
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]
[____]



The numbers in the first column above refer to the [____] through [____]
anniversaries of the Baseline Date, and the 3YMA CAGR levels in the middle
column apply only to the Measurement Dates that correspond to the
anniversary(ies) of the Baseline Date in the first column.


The first row of Table 1 above applies a limit (the "10X Limit") to the 3YMA
value of the share issuance (defined as the number of Shares to be issued
multiplied by the 3YMA at the Measurement Date on which the Performance
Dependent Issuance is triggered) of a maximum of ten times the 3YMA grant value
of this PSU award (defined as the number of PSUs granted multiplied by the
Baseline 3YMA). The actual closing price of the Shares issued upon the
Performance Dependent Issuance may be higher or lower than the 3YMA used to
calculate the number of Shares issued at such time.




Table 2
Applies only to a Change in Control
3YMA CAGR
Multiplier to the
Number of Vested PSUs
Subject to the Award
25.8925% or above
Variable Cap
20% to 25.8925%
250.0%
19 to 19.99%
225.0%
18 to 18.99%
212.5%
17 to 17.99%
200.0%
16 to 16.99%
187.5%
15 to 15.99%
175.0%
14 to 14.99%
162.5%
13 to 13.99%
150.0%
12 to 12.99%
137.5%
11 to 11.99%
125.0%
Less than 11%
0%







PARTICIPANT’S ACCEPTANCE
By signing or electronically accepting this Agreement, the Participant agrees to
the terms and conditions hereof. The Participant hereby acknowledges receipt of
a copy of the Plan.








Employee PSU agreement